DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3, 6-11 are currently pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 both include the limitation of a “rejoinable joining device, being provided separately from the tongue piece” however it is unclear if this is a method of manufacturing step given this refers to timing (as in initially separate but then integral, akin to batteries being separately provided but are ultimately included in the final working product). For purposes of prosecution, the rejoinable device and tongue piece are simply being considered two separate components that can contact each other. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solosko et al. US Publication 2010/0228113 (hereinafter Solosko)
Regarding claim 1, Solosko discloses a biological information measurement apparatus (Figure 1) comprising: a sensor sheet to be applied to a skin of a subject (112); a terminal to be attached to the sensor sheet ([0054][0071]); a tongue piece (104), which extends from a sheet of the sensor sheet (Figure 1 which shows the tongue piece having a thickness which extends in a direction away from the sheet 112) and is provided with a connector (105 which is a conductor for electrically connecting the skin to the terminal) for which a connector of the terminal is connected (103), and can attach the terminal to the sensor sheet so as to be at least partially spaced from the sensor sheet (the terminal sits within the cradle formed at 102), and a rejoinable joining device (102), being provided separately from the tongue piece on a surface of the sheet (being “provided separately” is defined as being two separate and distinct components which may or may not be in contact with each other as per the 112 above; the elements 102 and 104 are distinct from each other), and capable of rejoining the sensor sheet and the terminal (102 which mechanically and electrically connects to the terminal), wherein the terminal is attached to the sensor sheet by the tongue piece and the rejoinable joining device the tongue piece 104 maintains the rejoinable joining device 102 which in turn holds the terminal, see Figure 1).
Regarding claim 3, Solosko discloses that the tongue piece extends from a center area of the sensor sheet (element 104 as per Figure 1, where Figure 2 shows it’s centered); and the terminal is attached to the center area of the sensor sheet so as to be at least partially floated from the sensor sheet (terminal as mentioned above is located within the cradle formed by 102, see Figures 1-2).
Regarding claims 7-8, Solosko discloses a gel buffer is disposed between the rejoinable joining device and the skin of the subject (elements 111).
Regarding claim 9, Solosko discloses that the sensor sheet includes a first sheet to be applied to the skin of the subject (112), a second sheet stuck to a front surface side of the first sheet (109 where stuck is being read as a product by process type limitation and needs only be attached to the other sheet), and a base material on which a wire is formed (base material 106 which includes a wire 107); and the tongue piece extends from the base material (104 at Figure 1).
Regarding claim 10, see contents of rejected claim 1 above.
Regarding claim 11, Solosko discloses that the tongue piece extends from a base material on which a wire is formed (tongue 104 extends from a base material 106 which as mentioned above includes a wire 107).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Solosko in view of Russell US Publication 2015/0094558 (hereinafter Russell).
Regarding claim 6, Solosko discloses a general rejoinable joining device (102) for connecting the components together but is silent on it being a hook and loop type. Russell teaches an ECG monitoring patch that includes a rejoinable joining device being a hook-and-loop fastener which is provided in each of the terminal and/or the sensor sheet (terminal 210, tongue 205, sheet 405 and rejoinable joining device [0034] which details hook-and-loop fasteners. It would have been obvious to the skilled artisan before the effective filing date to utilize the rejoinable joining device as taught by Russell in lieu of the clip design of Solosko as they are art recognized equivalents and would have performed equally well in maintaining the terminal to the sheet during use. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot in view of the new ground(s) of rejection. New art has been applied above to remedy the deficiencies of the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794